 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   CODY ROBERT YOUNG,                                 Case No. ED CV 20-0852 MCS (PVC)
12                         Petitioner,
                                                        ORDER ACCEPTING FINDINGS,
13          v.                                          CONCLUSIONS AND
                                                        RECOMMENDATIONS OF UNITED
14   M. ATCHELY, Warden,                                STATES MAGISTRATE JUDGE
15                         Respondent.
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
18   and files herein, the Report and Recommendation of the United States Magistrate Judge,
19   Petitioner’s Objections, and Respondent’s Reply to the Objections. After having made a
20   de novo determination of the portions of the Report and Recommendation to which
21   Objections were directed, the Court concurs with and accepts the findings and conclusions
22   of the Magistrate Judge, with the following amendment: in footnote 7 on page 31 of the
23   Report and Recommendation, the Court substitutes “The informant” for “Petitioner” as
24   the subject of the sentence so that the footnote begins, “The informant testified . . . .”
25
26          IT IS ORDERED that the Petition is denied and Judgment shall be entered
27   dismissing this action with prejudice.
28

                                                    1
 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
 2   Judgment herein on Petitioner and counsel for Respondent.
 3
 4         LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
 6   Dated: July 8, 2021
 7
                                                    MARK C. SCARSI
 8                                                  UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
